Citation Nr: 0017321	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a groin condition.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for a hematoma of the 
left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions that denied claims, or applications to 
reopen claims, for service connection for psychiatric, back, 
groin, and skin conditions, and a hematoma of the left tibia.  
After a review of the procedural documents on file (including 
identifying documents constituting notices of disagreement 
and substantive appeals), the Board construes the issues to 
be as listed on the cover page of the present Board decision.  
With regard to service connection for psychiatric and back 
conditions, the last final decision was a March 1990 Board 
decision; the file shows a timely appeal from a subsequent 
October 1993 RO decision which denied applications to reopen 
claims for service connection for these conditions.  As to 
service connection for a groin condition, the last final 
decision was an unappealed July 1988 RO decision; the file 
shows a timely appeal with a subsequent October 1993 RO 
decision which denied an application to reopen the claim for 
service connection for this condition.  The file shows a 
timely appeal as to a November 1994 RO decision that denied 
service connection for a skin condition.  The veteran has 
also timely appealed a May 1996 RO decision that denied 
service connection for a hematoma of the left tibia.

The veteran was scheduled for a Board hearing for June 2000, 
but he failed to report for same.

FINDINGS OF FACT

1.  In March 1990 the Board denied service connection for 
psychiatric and back disorders.  The evidence submitted since 
then is either redundant or cumulative of previously 
considered evidence, or by itself or with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claims.

2.  In an unappealed July 1988 decision, the RO denied 
service connection for a groin condition.  The evidence 
submitted since then is either redundant or cumulative of 
previously considered evidence, or by itself or with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a skin condition.

4.  The veteran has not submitted competent evidence of a 
plausible claim for service connection a hematoma of the left 
tibia.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's decision of March 
1990, denying claims for service connection for psychiatric 
and back disorders, is not new and material; the claims for 
service connection are not reopened; and the March 1990 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1999).

2.  The evidence received since the July 1988 RO decision, 
denying a claim for service connection for a groin condition, 
is not new and material; the claim for service connection is 
not reopened; and the July 1988 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a skin condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a hematoma of the 
left tibia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Air Force from 
August 1966 to May 1968.  He had no overseas/foreign service.  
His service medical records show that he was seen on sick 
call in October 1966 for complaints of groin pain for the 
past 2 months, mostly when straining at work.  The impression 
was low grade epididymitis verses an inguinal hernia.  He was 
seen in January 1967 because of trouble at work.  It was 
reported that he had frequently been on sick call.  The 
impression was inadequate personality, depression.   In June 
1967 he sustained an injury to the left lower leg.  X-rays 
were negative for fracture or dislocation.  The impression 
was that he had a sub-periosteal hematoma of the distal left 
medial tibia.  He underwent 4 whirlpool treatments before he 
called the clinic and said that the pain and swelling had 
subsided considerably and he would not be able to continue 
any more treatments.  

During service the veteran was referred for a medical 
consultation in October 1967 for complaints of left groin 
pain for the last 4 months.  It was reported that he had been 
in a motor vehicle accident in 1965 and knocked unconscious 
and sustained a whiplash injury.  He said his back had been 
sore for a while.  He reported that he had had some backaches 
and had a sharp pain in his back the day before.  Examination 
of the back revealed no abnormalities.  He had a relaxed left 
external inguinal ring, but no actual hernia, and was to 
return if he had a knot or swelling in the area.  He 
continued to have left groin complaints and was evaluated 
again in January 1968, but no definite hernia or other 
organic pathology was found.  One examiner said that the 
veteran was unreliable and immature, but it was still 
possible that he had something in his groin, and his 
symptomatology should not be dismissed on the basis that he 
might be inadequate personality-wise.  Later in January 1968 
it was noted that the veteran's mental status and personality 
made evaluation of his groin pain difficult.  In March 1968 
he had complaints of post-prandial pain and diarrhea.  It was 
noted that he had been in jail for 14 days and that in the 
past his complaints had been proportional to the length of 
time he had been in jail.  In connection with an evaluation 
for discharge under Air Force Manual (AFM) 39-12 proceedings 
(unsuitability), it was noted that there was no evidence of 
psychoneurosis or psychosis.  The impression was character-
behavior disorder.  

The April 1968 report of examination for service separation 
notes the veteran complained of depression and excessive 
worrying and that he was being administratively discharged; 
he denied any other pertinent history.  Clinical evaluation 
of the skin, spine, genitourinary system, abdomen and viscera 
(including for any hernia), lower extremities, and 
psychiatric system was normal.

In a December 1987 statement, Anselm Parlatore, M.D., 
reported that the veteran had a past history of psychosis and 
depression and was continued under psychiatric treatment.  It 
was reported that that he was under considerable stress 
secondary to a divorce.

In June 1988 the veteran filed a claim for service connection 
for depression, a low back condition, and a groin problem.  

In July 1988 the RO denied service connection for a number of 
conditions, including depression, a low back condition, and a 
groin problem.  The veteran filed a notice of disagreement 
with the rating action and the RO issued a statement of the 
case in October 1988.  He only perfected an appeal, by filing 
a substantive appeal, as to the psychiatric and back 
conditions.  

Subsequently received VA medical records from 1988 and 1989 
show the veteran was treated for psychiatric symptoms such as 
depression and paranoia.  There was an impression of 
dysthymic disorder.  A history of earlier psychiatric 
treatment during the 1980s was noted.

In a March 1990 decision, the Board denied service connection 
for a psychiatric disorder and a back disability.  Service 
connection for a psychiatric disorder was denied on the basis 
that the veteran had a personality disorder in service (which 
may not be service connected), and that an acquired 
psychiatric disorder, including a psychosis, was not manifest 
until many years after service.  Service connection for a 
back disability was denied because a back disability was not 
shown during or since service.  Evidence received since the 
Board decision is summarized below.

VA medical records from 1982 to 1992 show treatment for a 
variety of conditions.  In December 1982 it was noted that 
the veteran was receiving psychiatric treatment including 
psychotropic medications.  The impressions were 
schizopheniform disorder and rule out schizoaffective 
disorder and bipolar disorder.  During a psychiatric 
hospitalization in March 1985, it was noted that the veteran 
was hospitalized 2 years earlier for similar problems; his 
previous admission had been triggered by marital problems; 
and the current final hospital diagnosis was schizopheniform 
disorder.  Other subsequent psychiatric diagnoses included 
anxiety disorder, schizophrenia, a personality disorder, and 
an adjustment disorder.  In February 1988 and on a later 
occasion he was treated for a groin rash (tinea cruris).  In 
October 1990 he was seen for chronic low back pain.  In 
January and February 1992 he was treated for athlete's foot 
fungus (tinea pedis).

In February 1992 the veteran filed to reopen claims for 
service connection for psychiatric, back, and groin 
conditions, and exposure to Agent Orange.

At a hearing at the RO in January 1993 the veteran testified 
that he was exposed to Agent Orange when stationed at a SAC 
base in Michigan.  He said his exposure was just from the 
planes going down the runway.  He said that he had occasional 
problems with his back and groin, but was not under any 
current treatment.

VA outpatient treatment records show the veteran was seen for 
various medical conditions from 1993 to 1998.  In September 
1993 the veteran was seen for complaints of a growth in his 
groin.  The impression was a skin tag of the left thigh.  He 
was referred to the dermatology clinic.  At the dermatology 
clinic in October 1993 examination showed a pedunculated 
flesh colored growth.  The growth was excised, and the 
pathology diagnosis was a papillated fibrolipoma.  In July 
1994 he was seen for a fungal infection of the feet.  In 
October 1994 the impression was tinea pedis.  In April 1995 
he complained of low back pain radiating to the right leg, 
and X-rays showed degenerative arthritis of the low back.  In 
May 1995 an MRI showed degenerative joint disease and 
degenerative disc disease in the lumbosacral spine.

On an August 1997 VA psychiatric examination, the veteran 
gave "a long and circuitous history" of depressive symptoms.  
The diagnosis was depressive disorder.

The veteran testified at a hearing at the RO in January 1998.  
He claimed his disabilities began after he fell in a ditch 
during service, and that he still has groin and back 
problems.  

The veteran was referred to a VA surgery clinic in February 
1998 for evaluation of a possible hernia.  There was no 
palpable inguinal hernia on either side.  At the VA mental 
health clinic in March 1998 the diagnosis was mood disorder.

II.  Analysis

A.  New and material evidence to reopen claims for service 
connection for psychiatric, back, and groin conditions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including a 
psychosis and arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Personality disorders 
are not disabilities for VA compensation purposes and may not 
be service connected.  38 C.F.R. § 3.303(c).

Claims for service connection for a psychiatric condition and 
a back disorder were denied by the Board in March 1990.  That 
decision is final, with the exception that the claims may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104.  Similarly, a claim for service 
connection for a groin condition was denied in an unappealed 
July 1988 RO decision.  That decision is final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now is whether new and material evidence has been 
presented since these decisions, which would permit reopening 
of the claims.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998)

When the Board denied the claim for service connection for a 
psychiatric condition in March 1990, it considered the 
service medical records that showed the veteran had a 
personality disorder during his 1966-1968 active duty, but 
did not show the presence of an acquired psychiatric 
disorder, including a psychosis, during service.  The Board 
also considered post-service medical records which first 
showed the presence of an acquired psychiatric disorder (with 
a past history of psychosis and depression) in 1987, many 
years after the veteran's service.  There was no evidence to 
link the post-service psychiatric disorder with service.

Evidence submitted since March 1990 Board decision includes 
additional notations of psychiatric symptoms, with the 
earliest in 1982, still many years after service.  This is 
cumulative information, not new evidence.  Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999).  The additional medical records 
do not link a current psychiatric condition to service.  The 
additional medical evidence is not material evidence since by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the March 1990 Board decision that 
denied service connection for a psychiatric disorder.  Thus, 
the claim has not been reopened, and the March 1990 Board 
decision remains final.

The March 1990 Board decision that denied service connection 
for a back condition noted no chronic back condition during 
or after service.  Since the Board decision there is now 
evidence of degenerative joint disease and degenerative disc 
disease of the low back, first shown many years after the 
veteran's separation from.  This evidence is new.  However, 
the medical evidence does not link the current back condition 
to service.  The evidence is not material since by itself or 
in connection with evidence previously assembled it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the March 1990 Board decision that 
denied service connection for a back disorder.  Thus, the 
claim has not been reopened, and the March 1990 Board 
decision remains final.

Service connection for a groin condition was denied in an 
unappealed July 1988 RO decision.  Evidence then available 
included service medical records which showed groin 
complaints and a loose left inguinal ring, although an 
inguinal hernia or other chronic groin condition was not 
shown in service.  There was no post-service evidence of a 
groin condition.  Evidence received since the 1988 RO 
decision includes medical evidence from many years after 
service which shows acute skin conditions of the groin area, 
although there is no medical evidence of an inguinal hernia 
or other groin condition.  Even assuming that some of the 
additional evidence is new, it is not material since it does 
not link any current groin condition  to service, and by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that there is no new and material 
evidence to reopen the claim for service connection for a 
groin condition, and the July 1988 RO decision remains final.

B.  Service connection for a skin condition and a hematoma of 
the left tibia.

The veteran claims service connection a a skin condition and 
a hematoma of the left leg.  These claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that the claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran claims service connection for a skin condition on 
the basis of exposure to Agent Orange during service.  The 
veteran did not serve in Vietnam, and thus legal provisions 
concerning service connection and Agent Orange exposure 
during Vietnam service do not apply to his case.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313.  No evidence has been submitted of any Agent Orange 
exposure during the veteran's stateside service.  No chronic 
skin condition was shown during service, and the only skin 
conditions shown after service appear to have been acute and 
transitory conditions, including a fungal infection of the 
groin area and feet, and all such conditions first appeared 
many years after service.  No medical evidence has been 
submitted to link a current skin condition with service, and 
without such evidence the claim for service connection must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

As to the veteran's claim for service connection for a 
hematoma of the left lower leg, such condition was shown 
during service, but it was acute and transitory and resolved 
without any residuals.   There is no medical evidence of a 
current hematoma of the left lower leg, nor is there medical 
evidence linking any such current condition with service.  
Without such competent medical evidence, the claim for 
service connection must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.

The application to reopen a claim for service connection for 
a back disorder is denied.

The application to reopen a claim for service connection for 
a groin condition is denied.






Service connection for a skin condition is denied.  

Service connection for a hematoma of the left tibia is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

